Citation Nr: 0831053	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an overpayment of VA nonservice-connected pension 
benefits in the amount of $130.80 was properly created.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from August 1974 
to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Louis, 
Missouri that the veteran had received an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$130.80.  The veteran subsequently perfected an appeal as to 
the validity of that debt.

Although the Board finds that the veteran's statements on his 
VA Form 9, received December 18, 2006, can be interpreted as 
a request for waiver of this debt, such request is untimely.  
In this regard, he was notified of this indebtedness in 
December 2005.  See 38 C.F.R. § 1.963(b)(2) (2007) (a request 
for waiver of an indebtedness shall only be considered if 
made within 180 days following the date of a notice of 
indebtedness).  Thus, it is unnecessary to refer such issue 
to the Committee on Waivers and Compromises at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in the veteran's appeal.  
However, following its review of the record, the Board 
concludes that a remand is necessary for the reason discussed 
below.  

In December 2005, the veteran was notified that an 
overpayment of VA nonservice-connected pension benefits in 
the calculated amount of $130.80 had been created.  According 
to the December 2006 Statement of the Case, this overpayment 
was created because information was received from the Social 
Security Administration (SSA) regarding benefits received by 
the veteran's child, J.S., which, as of July 25, 2006, caused 
the family's income to exceed the income limit for a veteran 
with two dependents.  In his March 2006 notice of 
disagreement, the veteran asserts that he does not receive 
SSA benefits for J.S.  

The December 2006 Statement of Case lists the following as 
evidence used in the RO's determination: (1) notification to 
the veteran of proposed action sent September 12, 2005; (2) 
notification to the veteran of action taken to adjust 
benefits sent November 22, 2005; (3) information received 
from the SSA on September 12, 2005.  The Board has carefully 
reviewed the entire claims file; however, it cannot locate 
any of the above listed evidence.  The Board is required to 
conduct a de novo review of the veteran's appeal; thus, an 
accurate and complete copy of the record is essential to its 
mission.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 19.7 (2007).  Moreover, the information from the SSA 
regarding any benefits received by the veteran, his spouse, 
or his children, is crucial to the present determination in 
light of the veteran's assertions that his son, J.S., does 
not receive SSA benefits.  Under the circumstances, a remand 
is therefore necessary to allow the agency of original 
jurisdiction to locate all of the evidence identified in the 
December 2006 Statement of the Case.  

In addition to associating the missing evidence with the 
claims file, the Board requests that information be obtained 
that documents the VA payments received by the veteran for 
the period dating from December 1, 2004, through December 1, 
2006.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the following evidence listed 
in the December 2006 Statement of the Case 
and associate it with the claims file: (1) 
notification to the veteran of proposed 
action sent September 12, 2005; (2) 
notification to the veteran of action 
taken to adjust benefits sent November 22, 
2005; (3) information received from the 
SSA on September 12, 2005, regarding 
benefits received by the veteran, his 
spouse, or his children, for the period 
from December 1, 2004, through December 1, 
2006.  All efforts to locate this missing 
evidence should be documented in the 
claims file.  If any of the above evidence 
cannot be located, appropriate attempts 
should be made to reconstruct the record.  

2.  Obtain information which clearly 
documents all VA payments received by the 
veteran for the period dating from 
December 1, 2004, through December 1, 
2006, and associate it with the claims 
file.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




